Citation Nr: 0737079	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  04-41 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for migrating 
polyarthralgia and gout.

2.  Entitlement to an increased rating for right knee 
disability, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for left knee 
disability, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for degenerative 
changes of the lumbar spine, currently evaluated as 10 
percent disabling.

5.  Entitlement to an increased rating for degenerative disc 
disease of the cervical spine, currently evaluated s 10 
percent disabling.

6.  Entitlement to a compensable rating for right hallux 
valgus with early degenerative arthritic changes.

7.  Entitlement to a compensable rating for left hallux 
valgus with early degenerative arthritic changes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to September 
2002.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The Board notes that although the veteran also disagreed with 
the denial of service connection for hemorrhoids, residuals 
of a tailbone injury and for stress, these issues were 
resolved by the September 2004 rating decision granting 
service connection for these disabilities and are, therefore, 
not before the Board on appeal.  

The Board also notes that in his November 2004 VA Form 9, the 
veteran did not indicate that he wished to continue his 
appeal with respect to the issues of service connection for 
bilateral hearing loss and service connection for 
hypertension.  Accordingly, those issues are also not before 
the Board on appeal at this time.

The issues of an increased rating for right and left knee 
disabilities, degenerative changes of the lumbar spine, 
cervical spine degenerative disc disease, and right and left 
hallux valgus with early degenerative arthritic changes is 
addressed in the remand that follows the order section of 
this decision.

FINDING OF FACT

The veteran does not have a current diagnosis of migrating 
polyarthralgia and gout.


CONCLUSION OF LAW

The criteria for service connection for migrating 
polyarthralgia and gout are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

In the present case, the veteran was provided with the notice 
required by the VCAA, by letter mailed in February 2005, to 
include notice that he submit any pertinent evidence in his 
possession.  The Board notes that, even though the letter 
requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].

The Board also notes that although the veteran has not been 
provided notice of the type of evidence necessary to 
establish a disability rating or an effective date for 
service connection for migrating polyarthralgia and gout, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection for 
migrating polyarthralgia and gout is not warranted.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide notice with respect to 
those elements of the claim was no more than harmless error.

Although the required notice was not provided before the 
initial adjudication of the claim, the originating agency 
readjudicated the claim after providing the required notice 
and completing all indicated development of the record.  
There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency would 
have been different had complete VCAA notice been provided at 
an earlier time.

Finally, the Board notes that all service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Analysis

The veteran contends that he has migrating polyarthralgia and 
gout, manifested by chronic problems with swelling of the 
joints, ankles, wrists, knees, shoulders, thighs and behind 
the ears, which started in 1999, during active military duty.  

Service medical records show that the veteran was seen in 
June 1999 for complaints of swelling of the right shoulder 
for 48 hours after something bit him.  In July 1999, he 
complained of swelling of the right shoulder and left ankle 
which went down the next day after using Prednisone.  He also 
reported swelling of other body parts and denied being bitten 
by any insect.  He indicated that the noted areas were 
swelling very tight and causing itching and soreness.  He was 
seen again the next day and reported large and small 
migrating joint swelling over several weeks, which started on 
the right side and migrated to the left side and lasted 24-48 
hours.  The examiner indicated that the right wrist and right 
knee were swollen and he was diagnosed at that time with 
migrating polyarthralgias.  In October 1999, the veteran was 
treated at the UNC Hospitals in Chapel Hill, North Carolina 
for complaints of bilateral ankle and knee pain for three 
months.  At that time, he reported bilateral ankle swelling 
and pain and left knee pain.  He also reported that his right 
shoulder pain had subsided and not recurred since its initial 
onset.  The veteran was diagnosed with probable crystal 
arthritis.

There is no post-service medical evidence of migrating 
polyarthralgia and gout.  The post-service medical evidence 
of record is limited to treatment records from the VA Medical 
Center in Salisbury, North Carolina and the reports from VA 
examinations conducted in August 2002 and September 2004.  
The treatment records show that the veteran has been treated 
for several medical conditions unrelated to his current 
claim.  The report from the August 2002 VA examination shows 
that no diagnosis of migrating polyarthralgia was made 
because there was no pathology to render such a diagnosis.  
The report from the September 2004 VA examination shows that 
the veteran was diagnosed with a history of polyarthritis 
with normal findings at that time, without laboratory 
evidence of gout.

The Board is sympathetic to the veteran's complaints of joint 
pain although there is no current evidence of polyarthralgia 
on examination.  However, the Board also notes that the 
veteran is currently service-connected for disabilities of 
the lumbar and cervical spine, disabilities of the left and 
right knees, residuals of a tailbone injury, and right and 
left hallux valgus disabilities.  Aside from these maladies, 
there is no medical evidence showing that any other bone or 
joint has demonstrated or shown pathology, nor is there any 
evidence of a systemic disease process otherwise affecting 
the bone or joints.

In essence, the evidence of a current diagnosis of migrating 
polyarthralgia and gout is limited to the veteran's own 
statements.  This is not competent evidence of the claimed 
disability since laypersons, such as the veteran, are not 
qualified to render a medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, the Board must conclude that the preponderance 
of the evidence is against the veteran's claim.


ORDER

Service connection for migrating polyarthralgia with gout is 
denied.


REMAND

In his November 2004 VA Form 9, the veteran also indicated 
that he was in disagreement with the ratings assigned in a 
September 2004 rating decision for his right and left knee 
disabilities, degenerative changes of the lumbar spine, 
cervical spine degenerative disc disease, and right and left 
hallux valgus with early degenerative arthritic changes.  In 
June 2005, the RO issued a rating decision that awarded a 20 
percent evaluation for the veteran's right knee disability; a 
10 percent evaluation for his degenerative changes of the 
lumbar spine; and a 10 percent evaluation for his cervical 
spine degenerative disc disease.  The 10 percent evaluation 
for the veteran's left knee disability; the noncomepensable 
evaluation for his right hallux valgus with early 
degenerative arthritic changes; and the noncomepensable 
evaluation for his left hallux valgus with early degenerative 
arthritic changes, were all continued.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a rating decision issued subsequent to 
a notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the 
veteran's appeal of the disability ratings assigned for his 
service-connected right and left knee disabilities, 
degenerative changes of the lumbar spine, cervical spine 
degenerative disc disease, and right and left hallux valgus 
with early degenerative arthritic changes remains open.

The RO has not provided the veteran with a statement of the 
case in response to his November 2004 notice of disagreement.  
Because the notice of disagreement placed the issues of an 
increased rating for right and left knee disabilities, 
degenerative changes of the lumbar spine, cervical spine 
degenerative disc disease, and right and left hallux valgus 
with early degenerative arthritic changes in appellate 
status, the matters must be remanded for the issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999).  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1. The veteran and his 
representative should be provided a 
Statement of the Case on the issues 
of entitlement to more than a 20 
percent rating for right knee 
disability; entitlement to more than 
a 10 percent rating for degenerative 
changes of the lumbar spine; 
entitlement to more than a 10 
percent rating for cervical spine 
degenerative disc disease; 
entitlement to more than a 10 
percent rating for left knee 
disability; entitlement to a 
compensable rating for right hallux 
valgus with early degenerative 
arthritic changes; and entitlement 
to a compensable rating for left 
hallux valgus with early 
degenerative arthritic changes.  
They should also be informed of the 
requirements to perfect an appeal 
with respect to these new issues.

2. If the veteran perfects an appeal 
with respect to any of these issues, 
the RO or the AMC should ensure that 
any indicated development is 
completed before the case is 
returned to the Board for further 
appellate action.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


